Title: To Thomas Jefferson from Robert R. Livingston, 11 June 1803
From: Livingston, Robert R.
To: Jefferson, Thomas


          
            Dear Sir 
                     
            Paris 11th. June 1803
          
          Having very latly writen to you this is merely to inform you that our mutual friend Mr. Skipwith being now the father of a family is desirous of removing to Louisiana. His knowledge of the french language the religion of his family & his amiable manner fit him in a peculiar manner for conciliating the affections of the people of that country to our government, and should you distribute that country into separate governments I think he would from his long services merrit one of them or the collection of one of the ports. But you know him too well to render any particular recommendation necessary.
          Hanover is in the hands of the french. The army prisoners on parol & the duke of Cambridge who was to share the fate of his Majestys hanoverian subjects has made his escape in time—Genl. Bernadotte has returned to Paris—After the plan of treating in America for New Orleans was relinquished nothing sufficiently Important remained to Justify the sending a man of his rank Mr. Laussat (the consul of New Orleans) will probably succeed him—Your Books are packed & will be forwarded by Pugens in a few days. I mentioned to you in one of my late letters that I find that it will be necessary for me in consequence of the late arrangements & the wishes of the Americans here to remain till the next spring at this place which I am ready to do unless you have made some other arrangement. I have the honor to be Dear Sir
          With the most respectful attatchment Your Most Obt hme. Servt
          
            Robt R Livingston
          
        